Case: 21-60115     Document: 00516291122         Page: 1     Date Filed: 04/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   April 22, 2022
                                  No. 21-60115                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Nelson Santana-Casas,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A202 184 300


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Nelson Santana-Casas, a native and citizen of Mexico, petitions for
   review of a decision by the Board of Immigration Appeals (BIA) dismissing
   his appeal from the denial of his application for cancellation of removal.
   Santana-Casas contends that the BIA erred in determining that he was


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60115       Document: 00516291122            Page: 2      Date Filed: 04/22/2022




                                       No. 21-60115


   ineligible for cancellation of removal and that he did not warrant a
   discretionary grant of cancellation of removal. Although he also argues that
   the immigration judge lacked jurisdiction to order him removed, this claim is
   unexhausted and we accordingly lack jurisdiction to address it. See Wang v.
   Ashcroft, 260 F.3d 448, 452–53 (5th Cir. 2001).
          We review the BIA’s decision and consider the immigration judge’s
   decision only to the extent that it influenced the BIA. Singh v. Sessions, 880
   F.3d 220, 224 (5th Cir. 2018). Factual findings are reviewed for substantial
   evidence and legal determinations are reviewed de novo. Guerrero Trejo
   v. Garland, 3 F.4th 760, 774 (5th Cir. 2021).
          Cancellation of removal is available to applicants who have been
   continuously present in the United States for 10 or more years prior to filing
   an application, who can establish good moral character during that time, who
   have no disqualifying convictions, and whose spouse, children, or parent
   would suffer exceptional and extremely unusual hardship if the applicant
   were removed. 8 U.S.C. § 1229b(b)(1).
          Despite Santana-Casas’s assertions to the contrary, the consequences
   facing his children if he were removed are not “‘substantially’ beyond the
   ordinary hardship that would be expected when a close family member leaves
   this country.” Guerrero Trejo, 3 F.4th at 775 (quoting In Re Monreal-
   Aguinaga, 23 I. & N. Dec. 56, 62 (BIA 2001)). Moreover, although he claims
   that the BIA required him to demonstrate an unconscionable level of
   hardship and failed to consider the hardship factors in the aggregate, the
   record reflects that the BIA explicitly considered the financial, emotional,
   and physical factors in the aggregate before determining that he failed to
   demonstrate an extremely unusual hardship to his daughter. Because
   resolution of this issue is dispositive as to his lack of eligibility for cancellation
   of removal, see § 1229b(b)(1), we need not consider his argument regarding




                                             2
Case: 21-60115     Document: 00516291122          Page: 3   Date Filed: 04/22/2022




                                   No. 21-60115


   whether he has a disqualifying conviction or whether he warranted
   cancellation of removal as an act of discretion. See INS v. Bagamasbad, 429
   U.S. 24, 25 (1976).
          Accordingly, the petition for review is DISMISSED in part and
   DENIED in part.




                                        3